Citation Nr: 1302619	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD), excluding the period from July 17, 2006 to October 1, 2006, when a temporary total rating was in effect.

2.  Entitlement to an initial compensable disability rating for service-connected dermatitis (claimed as skin/scalp rashes and seborrheic dermatitis) prior to June 7, 2011, and to a disability rating greater than 10 percent from June 7, 2011.

3.  Entitlement to a disability rating greater than 10 percent for service-connected laceration of the palmar surface of the right hand with retained foreign body and tender scar.

4.  Entitlement to a disability rating greater than 10 percent for service-connected ligament strain of the right knee.

5.  Entitlement to a disability rating greater than 10 percent for service-connected left knee strain.

6.  Entitlement to a disability rating greater than 10 percent for service-connected bursitis of the left shoulder.

7.  Whether new and material evidence has been received with respect to a claim of service connection for traumatic cataract of the right eye.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a bilateral hip disorder.
  
10.  Entitlement to service connection for a left eye disorder.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for a disability manifested by aching joints, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for osteomalacia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

14.  Entitlement to service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

15.  Entitlement to service connection for a disability manifested by black phlegm, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

16.  Entitlement to service connection for a disability manifested by tightness in the chest, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

17.  Entitlement to service connection for a disability manifested by sleep impairment, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

18.  Entitlement to service connection for a disability manifested by muscle twitches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

19.  Entitlement to service connection for a nerve disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

20.  Entitlement to service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

21.  Entitlement to service connection for seborrheic dermatitis, claimed as "scalp rash," to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

22.  Entitlement to service connection for a disability claimed as "body unable to regulate itself," to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

23.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1991.  His service included duty in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

The Board notes that the issue of service connection for headaches had also been on appeal.  However, during the pendency of this appeal, by rating action dated in September 1991, service connection for chronic headaches was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issues on appeal had also initially included entitlement to non-service-connected pension benefits.  However, in a November 2010 Supplemental Statement of the Case, the Veteran was notified that a non-service-connected pension was an income based program, and that it was determined that his service-connected compensation was the greater benefit.  As this was considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The Veteran also presently seeks to reopen a claim of service connection for traumatic cataract of the right eye, last denied in October 1991.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue have been captioned as set forth above.  The Board notes that in April 2006, the Veteran's claim to reopen was phrased as service connection for vision loss.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2012); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current claim of service connection for vision loss is based on the same factual bases as the time the case was last decided on the merits, as such, new and material evidence is necessary to reopen the claim.  Id.

The evidence of record suggests that the Veteran may be unemployed as a result of his service-connected disabilities.  As such, the Board must consider whether an award of TDIU is warranted.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of service connection for a right shoulder disorder, right and left hip disorders, a disability manifested by tightness in the chest, a disability manifested by muscle twitches, and a nerve disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested primarily by chronic sleep impairment, intrusive thoughts, anxiety, anger, hypervigilence, flashbacks, nightmares, a sense of impending doom, isolation, paranoia, increased startle response, feelings of hopelessness and helplessness, and intermittent suicidal and homicidal ideations.  

2.  Prior to June 7, 2011, dermatitis affected less than five percent of exposed areas and less than five percent of the total body area, with no indication of treatment with systemic therapy.

3.  From June 7, 2011, dermatitis affected greater than five percent but less than 20 percent of exposed areas, with no indication of treatment with systemic therapy. 

4.  The Veteran has one stable superficial right hand scar measuring, at most, 1 square centimeter that is reportedly painful. 

5.  The right knee disability is manifested, at worst, by flexion limited to 110 degrees and extension to zero degrees. 

6.  The left knee disability is manifested, at worst, by flexion limited to 90 degrees and extension to zero degrees. 

7.  The left shoulder disability is manifested, at worst, by flexion limited to 150 degrees, which is above the shoulder level. 

8.  Service connection for traumatic cataract of the right eye was denied by the RO in October 1991; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

9.  Evidence received since the October 1991 RO decision denying service connection for traumatic cataract of the right eye does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

10.  Service connection is in effect for seborrheic dermatitis.

11.  No left eye disorder has been shown to have been manifested as a result of the 
Veteran's period of active service; refractive error, to include presbyopia and astigmatism, are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders. 

12.  The Veteran does not have a bilateral hearing loss disability that had its onset during active service or that resulted from disease or injury in service.

13.  A disability manifested by joint pain has been attributed to a known etiology for which service connection has either been established or for which the issue is being addressed elsewhere in this decision; it is not due to an undiagnosed illness.

14.  The Veteran does not have osteomalacia that had its onset during active service or result from disease or injury in service.

15.  Generalized fatigue is the result of sleep deprivation related to the Veteran's service-connected PTSD.

16.  There are no objective indications of chronic disability manifested by black phlegm.

17.  Sleep impairment is a manifestation of the Veteran's service-connected PTSD.

18.  Short term memory loss is a manifestation of the service-connected PTSD.

19.  There are no objective indications of chronic disability manifested by the body being "unable to regulate itself."


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an initial compensable disability rating for dermatitis, prior to June 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012). 

3.  The criteria for a disability rating in excess of 10 percent for dermatitis, from June 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012). 

4.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for laceration of the palmar surface of the right hand with retained foreign body and tender scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2012). 

5.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for ligament strain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2012). 

6.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2012). 

7.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for left shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201, 5202 (2012).

8. The October 1991 RO decision that denied the claim of service connection for a traumatic cataract of the right eye is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

9.  The additional evidence received since the October 1991 rating decision that denied service connection for a traumatic cataract of the right eye is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

10.  There being no justiciable case or controversy, the claim of service connection for seborrheic dermatitis is dismissed.  38 U.S.C.A. § 7105 (West 2002).

11.  The criteria for establishing service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2012).

10.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

12.  The criteria for establishing service connection for a disability manifested by aching joints, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

13.  The criteria for establishing service connection for osteomalacia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

14.  The criteria for establishing service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

15.  The criteria for establishing service connection for a disability manifested by black phlegm, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

16.  The criteria for establishing service connection for a disability manifested by sleep impairment, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

17.  The criteria for establishing service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).

18.  The criteria for establishing of service connection for Persian Gulf War Syndrome, claimed as "body unable to regulate itself," to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2006, June 2007, May 2008, December 2008, July 2009, February 2011, August 2011, and September 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Specific to the request to reopen the previously denied claim of service connection for traumatic cataract of the right eye, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice was provided to the Veteran by letter dated in July 2009.

Concerning the claim for an increased initial disability rating for PTSD, the Board notes that this is an appeal arising from a grant of service connection in November 2007 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the remaining increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Social Security Administration records have also been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

PTSD

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 relates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

Service connection for PTSD was granted by rating action dated in November 2007, at which time an initial 30 percent disability rating was awarded effective as of March 29, 2006, the date of the Veteran's renewed claim of service connection.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id.  at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). Following the issuance of a January 2004 rating decision which continued a prior denial of service connection for PTSD, there is no evidence received within one year which relates to the service-connected PTSD.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the November 2007 rating action is the proper rating decision on appeal.  The Board also notes that in November 2007, the RO assigned a temporary 100 percent disability rating for the PTSD as a result of treatment necessitating convalescence.

VA outpatient treatment records dated from May 2006 to August 2006 show that the Veteran was treated intermittently for symptoms associated with his PTSD.  In May 2006, he reported experiencing nightmares, flashbacks, anxiety, depression, and anger.  It was noted that he was using drugs and alcohol, and was unable to work at various jobs.  The diagnosis was PTSD and polysubstance dependence.  A GAF of 45 was assigned.  The Veteran reported similar symptoms in July 2006 at which time he was diagnosed with PTSD, cocaine dependence in EFR, cannabis dependence in EFR, nicotine dependence, and alcohol dependence; and was given GAF scores of 45 and 55.

A VA examination report dated in August 2006 shows that the Veteran presented early to the examination.  He was alert and oriented, and denied any delusions or current hallucinations.  He had good eye contact and denied suicidal or homicidal ideation.  Memory was intact for immediate, recent and remote memory.  There was no significant psychomotor retardation or agitation noted.  The Veteran reported being frequently anxious, depressed, and irritable.  He was found to be mildly dysphoric.  He reported sleeping one to three hours a night and frequently feeling fatigued.  He described that being in the Gulf War was extremely stressful.  He reported having an exaggerated startle response, being hypervigilant, and that the smell of diesel fumes would be upsetting.  The diagnosis was PTSD. The examiner noted that in reviewing the claims file there were some instances of manipulative behavior at the Lexington VA Medical Center because the Veteran appeared to be extremely preoccupied with the route to receiving service connected benefits.  However, whether or not he was over-exaggerating could not be determined without resorting to mere conjecture.  He was noted to be intelligent and was not felt to be disabled from a psychiatric standpoint in regards to employability.  There was a history of some social functioning and he should be able to regain it with appropriate counseling and medications combined with sobriety and motivation.  A GAF of 80 was assigned for the PTSD, and a 60 was assigned for mood disorder, not otherwise specified.

A private mental status evaluation by N. A. Leisgang, Psy.D., dated in August 2006, shows reports of intrusive thoughts, flashbacks, nightmares, a sense of impending doom, discomfort with crowds and strangers, difficulty trusting others, a strong and noticeable startle response, and feelings of hopelessness and helplessness.  The Veteran also described panic attacks, particularly in crowded or enclosed spaces, and reported experiencing depression.  The diagnosis was PTSD, panic disorder with agoraphobia, and polysubstance dependence in early remission.  A GAF of 41 was assigned.  It was noted that his mental ability to relate to others including fellow workers and supervisors was moderately to seriously impaired.  His mental ability to understand, remember, and follow simple instruction was mildly to moderately impaired.  His mental ability to maintain attention, concentration, persistence, and pace was moderately impaired.  His mental ability to withstand the stress and pressure associated with day to day work was moderately to seriously impaired.

Upon VA PTSD assessment in September 2006, the Veteran scored in a range endorsing clinically significant levels of PTSD symptoms.  It was indicated that it his reported level of PTSD severity had apparently increased.

VA outpatient treatment records dated from March 2008 to June 2008 show continued intermittent treatment for symptoms associated with PTSD.  In March 2008, he was given a diagnosis of PTSD, nicotine dependence, and cocaine dependence, and assigned GAF scores of 37 and 42.

Lay statements dated in April 2008 and July 2008 indicate that the Veteran appeared to be distant without an ability to focus or concentrate, and that he could not recall conversations even 15 to 20 minutes earlier.  He was also said to be jittery and very nervous, jumping from one subject to another.  Furthermore, he frequently screamed and yelled.

A VA examination report dated in September 2008 shows that the Veteran had been recently jailed for driving under the influence and for cocaine possession.  He spent his time exclusively at home because he would get into trouble when going out in public.  Mental status examination revealed that he was clean and casually dressed; restless and tense; had loud speech and a hostile, suspicious, irritable, aggressive, and sarcastic attitude toward the examiner.  Affect was inappropriate.  Mood was hopeless, agitated, and depressed.  Attention was intact, and he was oriented in all spheres.  Thought process was rambling.  Thought content included both homicidal (directed at police and others) and suicidal (attempt in January 2008) ideations.  There were no delusions.  He understood the outcome of his behavior, and that he had a problem.  Intelligence was average.  There was sleep impairment.  There were persistent auditory hallucinations.  He was said to exhibit inappropriate behavior.  He interpreted proverbs appropriately.  He did not have panic attacks, and had fair impulse control.  He would feel angry a lot but worked to control his temper.  Memory was normal.  The diagnosis was PTSD, alcohol and cocaine dependence, and mood disorder due to substance abuse.  A GAF of 50 over the preceding two years was indicated.  

The examiner indicated that it was difficult to determine if the Veteran's symptoms were due to his PTSD or substance abuse, but that it was possible that he was using the alcohol and drugs to cope with his PTSD.  The examiner added that the Veteran was preoccupied with his symptoms at this time, and they prevented gainful employment of any kind.  However, the examiner could only speculate that his PTSD was worsened due to the continued substance abuse.

VA outpatient treatment records dated from December 2008 to August 2009 show continued intermittent treatment for symptoms associated with PTSD.  GAF scores of 52 were assigned.

A VA PTSD examination report dated in March 2011 shows that the Veteran reported continued symptoms associated with his PTSD.  He described flashbacks, crying, anger, sleep disturbance, irritability, anxiety, fatigue, weight loss, nervousness, and difficulty remembering things.  He reported not being close to any family members, though, he noted having many friends with whom he enjoyed fishing.  He indicated that he had no hobbies, and would spend the day watching television.  He had a history of a suicide attempt two years earlier, and that he had also been jailed for fighting with a girl.  

Upon mental status examination, the Veteran appeared disheveled.  Psychomotor activity was hyperactive.  Speech was unremarkable; attitude was cooperative; affect was full; and mood was agitated.  He was easily distracted and had a short attention span.  He was oriented in all spheres.  Thought process was rambling.  Thought content was preoccupied with one or two topics.  There were no delusions.  Judgment was poor.  Intelligence was average.  He understood that he had a problem.  He would only sleep three to four hours per night.  There were no hallucinations.  Behavior was appropriate.  He would experience panic attacks.  He could not interpret proverbs appropriately, as he would give a concrete interpretation.  He exhibited homicidal ideations towards law enforcement, but denied any plan or intent.  There were no present suicidal thoughts.  He had poor impulse control and demonstrated episodes of violence, having engaged in several altercations.  Memory was mildly to moderately impaired.  He had persistent re-experiencing of traumatic stress inducing events.  He indicated that would experience PTSD symptoms daily with no remission since his last PTSD examination.  He also reported being hypervigilant, with paranoid thoughts about people trying to hurt him, limiting his social interactions because of irritability around others.  His mood was anxious and depressed most of the time.  The diagnosis was PTSD, polysubstance dependence, and alcohol dependence.  A GAF of 60 was assigned.  The examiner added that the PTSD did not result in total occupational and social impairment.  The extent of his substance abuse made it impossible to tell the extent of his difficulties with PTSD symptoms.

In sum, the Veteran has described experiencing anger, increased startle response, nightmares, diminished social interest, isolation, hypervigilence, depression, anxiety, memory loss, periodic auditory hallucinations, homicidal ideations, and occasional suicidal ideations.  While the GAF score on VA examination in August 2006 was said to be 80 due to his PTSD, suggesting no more than slight impairment, and 60 in March 2011, suggesting moderate symptoms, the majority of GAF scores during the appellate period have ranged between 37 and 52, suggesting serious impairment.   The Board recognizes that the Veteran concurrently suffers from polysubstance dependence.  However, VA examiners could not determine whether his symptoms were over-exaggerated without resorting to mere conjecture and concluded that the extent of his substance abuse made it impossible to tell the extent of his difficulties with PTSD symptoms.  Moreover, in September 2008, the VA examiner conceded that it was possible the Veteran was using alcohol and drugs to cope with his PTSD.  As it appears that it is not medically possible to distinguish the PTSD symptomatology from the Veteran's non-service-connected polysubstance abuse, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although he does not exhibit all of the symptomatology consistent with a 70 percent disability rating, the Board finds that overall, the Veteran's disability picture throughout the course of this appeal most nearly approximates the criteria for an initial 70 percent disability rating.  See Mauerhan, supra.  In this regard, there is occupational and social impairment, with deficiencies in most areas.  Judgment, thinking, and mood are impaired as a result of suicidal and homicidal ideations, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned under the rating criteria.  A 100 percent disability rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.   While the Veteran has continued to express a desire to hurt others - primarily law enforcement officials - he has denied intent or plans to carry out such desire.  There is no indication that he has exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In short, the Veteran has not exhibited total impairment in most of the areas needed for a 100 percent disability rating and total social impairment has not been shown.  Indeed, at the most recent VA examination he indicated that he had several friends and that they enjoyed fishing.  It was also noted during the appeal period that he would occasionally work on model cars with his nephew, though he reported not have close relationships with any family members.  

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 70 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the date of claim during which the PTSD warranted a disability rating higher than 70 percent.

Dermatitis

Service connection for dermatitis was granted by rating action dated in November 2007, at which time an initial noncompensable disability rating was assigned effective as of April 28, 2006, the date of his claim for service connection.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.  During the pendency of the appeal, by rating action dated in July 2011, the RO expanded the scope of the Veteran's dermatitis disability to include seborrheic dermatitis, and assigned a 10 percent disability rating, effective as of June 7, 2011.  

The Veteran's dermatitis has been rated under Diagnostic Code 7806 which provides the rating criteria for dermatitis or eczema.  Under Diagnostic Code 7806, a noncompensable disability rating is assigned when less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy is required during the preceding 12-month period.

A 10 percent disability rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The maximum 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012). 

A VA outpatient treatment record dated in October 1999 shows that the Veteran reported experiencing a flaky and itchy scalp since returning from duty in Saudi Arabia.  He described scab formations.  The assessment was itchy scalp - seborrheic dermatitis.

A VA outpatient treatment record dated in May 2006 shows that the Veteran reported continued flaky scalp since showering in what he described as unpurified water in service.  Physical examination revealed mild seborrheic dermatitis.  The assessment was seborrheic dermatitis.  He was prescribed a topical glucocortcoid steroid solution to apply on his scalp.

A VA general medical examination report dated in August 2006 shows a diagnosis of dermatitis.  The examiner described that there were a few (less than 10) tiny papules that were flesh colored and that measured one millimeter in diameter on the inner aspect of the long finger of the left hand.  There was also slightly dry and flaky skin on both palms.  The examiner further stated that less than five percent of exposed areas were affected and less than five percent of the total body was affected.  Treatment involved near-constant use of a topical steroid hydrocortisone ointment that was a corticosteroid.

At a VA examination in March 2011, the Veteran reported a history of eczema and seborrhea since service.  He described constant flaking of the brows and scalp.  He used a comb to demonstrate the flaking which was severe.  Intermittent outbreaks of lesions of the hands, back, and chest wall, not otherwise identified, were also noted.  He had been given lotion, but it would always come back.  Physical examination revealed that less than five percent of exposed areas and less than five percent of the total body area was affected.  No active skin condition other than flaking in hairy areas was noted.

A VA examination report dated in June 2011 noted a rash, scalp scaling, and papules.  Skin symptoms included itching, flaking, and burning.  A diagnosis of seborrheic dermatitis of the scalp was made.  The examiner indicated that greater than five percent but less than 20 percent of exposed areas, and less than five percent of the total body was affected.

Having carefully considered the medical evidence of record, the Board finds that prior to June 2011, the Veteran's dermatitis warrants no more than the initial noncompensable disability rating already in effect.  In this regard, while the Veteran was prescribed a topical corticosteroid during this time period, there is no indication that he was ever treated with systemic therapy.  Additionally, all VA examinations prior to June 2011 indicate that the skin disability affected less than five percent of exposed areas and less than five percent of the total body area.  As such, the criteria for a compensable disability rating, prior to June 7, 2011, under Diagnostic Code 7806 have not been met.

In the June 7, 2011, VA examination report, it was concluded that the Veteran's skin disability affected greater than five percent but less than 20 percent of exposed areas.  As such, the Board finds that from June 7, 2011, the criteria for a 10 percent disability rating under Diagnostic Code 7806 have been met. 

A disability rating higher than 10 percent is clearly not warranted as there is no evidence of record to suggest that the Veteran's dermatitis has ever encompassed an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy was utilized for a total duration of six weeks or more during the past 12-month period. 

For all of these reasons, the Board finds that the Veteran's dermatitis warrants the currently assigned initial noncompensable disability rating prior to June 7, 2011, and 10 percent disability rating from June 7, 2011.  There is no period of time where an additional staged rating is warranted.  See Fenderson, supra. 

Additionally, the Board has considered the Veteran's statements as to the extent of his current symptoms.  He is certainly competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective evidence of record is the most persuasive and reliable evidence with respect to the specific rating criteria at issue.  

Right Hand

Service connection for laceration of the palmar surface of the right hand with retained foreign body and tender scar was granted by rating action dated in October 1991, at which time an initial 10 percent disability rating was assigned effective as of August 30, 1991.  The 10 percent disability rating was continued by rating actions dated in April 1992 and September 1994.  Following the issuance of a September 1994 rating decision, there is no evidence received within one year which relates to the service-connected right hand disability.  The Veteran filed a claim for an increased disability rating in March 2006.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the November 2007 rating action is the proper rating decision on appeal.  See Buie, 24 Vet. App. at 242; Bond, 659 F.3d at 1362.

The Veteran's right hand disability has been rated under Diagnostic Codes 7804 and 7805, which provide the rating criteria for certain scars.  Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran requests his claim be evaluated under the new criteria.  73 Fed. Reg. 54708  (Sept. 23. 2008).  As mentioned, the Veteran's claim was received in March 2006.   While he has not expressly indicated he would like his claim to be evaluated under the new criteria, the RO has in its Statement of the Case and Supplemental Statement of the Case apparently considered both the prior and revised rating criteria.  Therefore, the Board will consider the Veteran's claim under both sets of criteria. 

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar is located on the Veteran's right hand.  38 C.F.R. § 4.118. 

The pre-amended Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (2) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

The pre-amended Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

The pre-amended Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

The pre-amended Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Under the revised rating criteria, Diagnostic Code 7800 again pertains only to scars of the head, face, or neck and is thus inapplicable here.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 refers to scars, not of the head, face or neck, that are deep and nonlinear.  Scars of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars of an area or areas at least 12 square inches but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars of an area or areas at least 72 square inches but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars of an area or areas 144 square inches or greater are rated 40 percent disabling.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id.  

Diagnostic Code 7803 was discontinued as of the October 2008 regulation change.  Id.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  Five or more scars that are unstable or painful warrant a 30 percent disability rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under Diagnostic Code 7804, when applicable.  Id. 

Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be rated under an appropriate diagnostic code.  Id. 

As indicated, the Veteran's right hand disability has been rated as 10 percent disabling over the course of this appeal under Diagnostic Codes 7804 or 7805. 

A VA examination report dated in August 2006 notes that the Veteran had fallen on a piece of glass in 1989 while in Korea, for which he received stitches.  Following service, he had surgery of the right palm in 1993 because of continued pain, and was told that he had a retained piece of glass.   Physical examination of the right hand revealed a scar that was 0.2 centimeters wide and 0.3 centimeters long.  There was no tenderness on palpation, no adherence to underlying tissue, no limitation of motion, no loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  There was no affect on activities of daily living.

A VA examination report dated in March 2011 shows that the Veteran had a laceration scar on the palmar surface at the base of the right thumb.  There was no skin breakdown over the scar.  The Veteran reported pain.  Objectively, there was no tenderness with palpation.  He had full use of the hand without evident pain.  Physical examination revealed a scar that was 0.25 centimeters wide and 5 centimeters long.  The scar was superficial, with no inflammation, edema, or keloid formation.  There were no other disabling effects, to include on activities of daily living.  The diagnosis was laceration scar. 

Based on a review of the record, the Board finds the preponderance of the evidence indicates that throughout the relevant time period, the Veteran has been in receipt of the highest rating available for his right hand scar.  There has been no limitation of motion or ankylosis, and he does not have loss of use of his right hand or wrist.  Thus, he is not entitled to a disability rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5124, 5214, and 5215.  

The evidence shows that he has one superficial right hand scar, measuring at most one square centimeter, that is stable without objectively demonstrated pain.  There are no reported or demonstrated secondary neurological manifestations.  As such, a disability rating higher than 10 percent is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 (in effect prior to the October 2008 revisions) or Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 (under the revised criteria). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for the laceration of the palmar surface of the right hand.  The Board has considered whether staged ratings are appropriate under Hart, but as the Veteran's symptoms have remained constant throughout the course of the period on appeal, staged ratings are not warranted. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  It is acknowledged that he reported pain at his March 2011 examination.  However, the examiner expressly noted that there was no tenderness to palpation and the Veteran was able to use his hand without showing signs of pain.  Such findings are deemed the best evidence of record with respect to the severity of the Veteran's right hand symptoms and, accordingly, the Veteran's subjective report of pain, when viewed against the totality of the record, does not serve as a basis for a higher evaluation in this case.  

Right and Left Knees

Service connection for residuals of a ligament strain of the right knee was granted by rating action dated in October 1991, at which time an initial 10 percent disability rating was assigned effective as of August 30, 1991.  The 10 percent disability rating was reduced to a noncompensable evaluation in September 1992, effective as of November 1, 1992.  The noncompensable disability rating was continued by rating action dated in September 1994.

Service connection for residuals of a left knee injury was granted by rating action dated in April 1992, at which time an initial noncompensable disability rating was assigned effective as of July 11, 1991.  The noncompensable disability rating was continued by rating action dated in September 1994.

By rating action dated in November 2007, the right and left knee disabilities were each determined to warrant the assignment of a 10 percent disability rating, effective as of March 29, 2006, the date of the Veteran's claim for an increase.

Following the issuance of a September 1994 rating decision, there is no evidence received within one year which relates to the service-connected knee disabilities.  Thus, with respect to the Veteran's claim seeking increased disability ratings, the November 2007 rating action is the proper rating decision on appeal.  See Buie, 24 Vet. App. at 242; Bond, 659 F.3d at 1362.

The Veteran's right knee disability is currently rated 10 percent disabling under the hyphenated Diagnostic Code 5299-5260, indicating it is evaluated by analogy to limitation of flexion of the right leg under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran's left knee disability is currently rated 10 percent disabling under the hyphenated Diagnostic Code 5099-5260, indicating it is evaluated by analogy to limitation of flexion of the left leg under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012). 

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012). 

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2012).

Also of potential relevance is Diagnostic Code 5257.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

In this case, a VA examination report dated in August 2006 revealed flexion of each knee to 110 degrees, with pain beginning at 100 degrees, and extension to 0 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation associated with each knee along with painful movement.  There was no instability or other abnormality in either knee.  X-rays were within normal limits.  There were none-to-mild effects of each disability on his activities of daily living; moderate effects on his ability to undertake chores or recreation; and a severe effect on sports and exercise.

A VA joints examination report dated in March 2011 shows that physical examination of the knees revealed flexion of each knee to 145 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetitive use.  The Veteran reported pain in both knees and giving way in the right knee.  There was no crepitus in the right knee but there were clicks or snaps.  There was crepitus in the left knee but there were no clicks or snaps.  There was no instability, incoordination, stiffness, weakness, episodes of locking, effusion, inflammation, or other abnormality in either knee.  There were no flare-ups of joint disease.  X-rays were within normal limits.  There were none-to-mild effects of each disability on his activities of daily living and his ability to undertake chores or recreation; and a moderate effect on sports and exercise.

A VA general medical examination report dated in June 2011 shows that the Veteran reported bilateral knee aching associated with physical training and running.  His current symptoms included pain, swelling, popping, and cracking.  He wore a brace on his left knee because it would give out.  Physical examination revealed tender bilateral knees anteriorly with edema of the left knee.  Range of motion of the right knee was from zero to 110 degrees, and range of motion of the left knee was from zero to 90 degrees, each with pain on active motion.  There was pain on repetitive motion, but no additional limitation of motion.  The diagnosis was patellofemoral syndrome of the bilateral knees.   

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to limitation of motion for the each knee is not warranted.  The VA examinations referenced above demonstrated, at worst, 110 degrees of flexion in the right knee and 90 degrees of flexion in the left knee.  Such findings warrant a noncompensable disability rating under Diagnostic Code 5260.  Moreover, each knee exhibited zero degrees of extension on all examination, warranting a noncompensable disability rating under Diagnostic Code 5261.  While there was pain with flexion in August 2006, it was shown to have begun at the upper limits of motion at 100 degrees.  Moreover, range of motion did not diminish on any examination with repetition.  Additionally, the VA examination in March 2011 specifically indicated that there were no specific flare-ups.  Hence, there is no basis to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

The ranges of motion do not warrant a disability rating higher than the currently assigned 10 percent for each knee.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran does not meet the criteria for a 10 percent disability rating for limitation of flexion or extension; thus, separate disability ratings are not for application in either knee under VAOPGCPREC 09-2004. 

The Board has considered the Veteran's right knee disability under other potentially applicable diagnostic codes for a higher rating.  A 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there is no indication that the Veteran had ankylosis of either knee, therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.
Recurrent subluxation or lateral instability of the knee, is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this regard, in August 2006, the examiner found no instability or other abnormality in either knee.  In March 2011, there was no instability, weakness, locking, or other abnormality in either knee.  In June 2011, while the Veteran reported his left knee would give out, the VA examiner made no findings to suggest instability or recurrent subluxation.  As such, a separate disability rating for recurrent subluxation or lateral instability of either knee is not for application under VAOPGCPREC 23-97 or VAOPGCREC 9-98.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno, 6 Vet. App. at 470.  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  For example, while the Veteran reported episodes of giving way, particularly of the left knee, the record simply does not contain objective findings supporting an evaluation based on instability.

In sum, the preponderance of the evidence is against the claim of a disability rating higher than 10 percent for each knee under Diagnostic Codes 5256 to 5263.

Left Shoulder

Service connection for traumatic bursitis of the left shoulder was granted by rating action dated in October 1991, at which time an initial noncompensable disability rating was assigned effective as of August 30, 1991.  The 10 percent disability rating was continued by rating action dated in April 1992.  Following the issuance of the April 1992 rating decision, there is no evidence received within one year which relates to the service-connected left shoulder disability.  The Veteran filed a claim for an increased disability rating in April 2006.  In November 2007, the RO determined that the left shoulder disability warranted an increased disability rating of 10 percent, effective as of April 28, 2006.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the November 2007 rating action is the proper rating decision on appeal.  See Buie, 24 Vet. App. at 242; Bond, 659 F.3d at 1362.

The Veteran's left shoulder disability is currently rated 10 percent disabling under Diagnostic Code 5019 for bursitis, which provides that it should be rated under the respective diagnostic codes for limitation of motion of the affected part, as degenerative arthritis, under Diagnostic Code 5003, which provides the rating criteria for degenerative arthritis.  A VA examination report dated in August 2006 shows that the Veteran's dominant hand is the right.  Therefore, his left shoulder is considered to be the minor shoulder for rating purposes.

Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the shoulder is considered a major joint; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2012). 

Limitation of motion of the arm is rated pursuant to Diagnostic Code 5201, which provides that a 20 percent disability rating is warranted where the motion of the minor arm is limited to the shoulder level or is limited to the area midway between the side and shoulder level.  A 30 percent disability rating is warranted where the motion of the minor arm is limited to 25 degrees from the side.  

For VA purposes, normal forward flexion of the shoulder is from zero to 180 degrees; abduction is zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2012).  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Diagnostic Code 5202 provides that a shoulder disability of the minor arm may be rated as 70 percent disabling where there is loss of the head of the humerus (flail shoulder); as 50 percent disabling where there is nonunion of the shoulder joint (flail joint); and as 40 percent disabling where there is fibrous union of the humerus.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all movements warrants a 20 percent rating, and infrequent episodes of dislocation and guarding of movement only at the shoulder level also warrants a 20 percent rating.  Both marked and moderate deformity of the humerus warrant a 20 percent rating.

The August 2006 VA examination report revealed flexion and abduction against gravity from 0 degrees to 180 degrees.  Internal and external rotation of the left shoulder was from 0 degrees to 90 degrees.  There was no additional loss of range of motion on repetitive use.  There was no bone loss, recurrent shoulder dislocation, inflammatory arthritis, or joint ankylosis.  Painful movement was noted.  X-rays revealed arthrosis in the acromioclavicular joint and signs of old rotator cuff tendinopathy.  The diagnosis was bursitis of the left shoulder.  There were none-to-mild effects of the disability on his activities of daily living; moderate effects on his ability to undertake chores or recreation; and, a severe effect on sports and exercise.

The March 2011 VA joints examination report shows that the Veteran reported pain of the left shoulder with overhead work.  While there was pain of the left shoulder, there was no deformity, giving way, instability, incoordination, stiffness, weakness, effusion, inflammation, or other abnormality.  Physical examination of the left shoulder revealed flexion and abduction from 0 degrees to 180 degrees, with objective evidence of pain at 175 degrees.  Internal and external rotation from 0 degrees to 90 degrees, with objective evidence of pain at 70 degrees.  There was objective evidence of pain, but no additional loss of range of motion on repetitive use.  The diagnosis was left shoulder bursitis.  There were no significant effects on usual occupation or activities of daily living.

The June 2011 VA general medical examination report shows that physical examination of the left shoulder revealed flexion to 150 degrees and abduction to 120 degrees.  Internal rotation was to 70 degrees and external rotation to 80 degrees.  There was objective evidence of pain, but no additional loss of range of motion on repetitive use.  Neurological examination of the upper extremities was normal.  The diagnosis was rotator cuff tendinopathy with acromioclavicular arthrosis of the left shoulder.  

In sum, the range of motion of the Veteran's left shoulder was at all times found to extend beyond the shoulder level.  At worst, flexion was limited to 150 degrees on VA examination in June 2011.  As such, entitlement to a 20 percent disability rating under Diagnostic Code 5201 for limitation of motion of the left shoulder is not warranted.  Moreover, in considering the effects of pain on repetitive use, the evidence shows that there was no additional loss of range of motion following repetitive use, and there is no evidence to suggest that the left arm is limited in motion to below shoulder-level following repetitive use.  Thus, the requirements for a rating in excess of 10 percent for functional limitation are not met. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  However, in light of the findings of arthrosis and bursitis, the currently assigned 10 percent disability rating is warranted for painful or limited motion of a major joint or group of minor joints under Diagnostic Code 5003.

Turning next to the applicability of Diagnostic Code 5202, the Veteran has not been shown to have a loss of the head of the humerus (flail shoulder), nonunion of the shoulder joint (flail joint), or fibrous union of the humerus.  Accordingly, he is not entitled to receive a higher disability rating under this code provision.  Additionally, there were no episodes of dislocation.  Accordingly, he does not meet the criteria for a 20 percent disability rating under this diagnostic code.  Therefore, Diagnostic Code 5202 may not serve as a basis for an increased disability rating.

Similarly, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the clavicle or scapula. Accordingly, the criteria pertaining to those disabilities are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2012).

The Board further finds that, there is not additional distinct periods of time during which the Veteran's left shoulder warranted a disability rating higher than 10 percent.  Accordingly, he is not entitled to receive any additional staged rating.  See Hart, supra. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno, 6 Vet. App. at 470.  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  Thus, the lay statements here do not, when viewed with the totality of the evidence, support an increased rating in this case.  

In conclusion, the preponderance of the evidence is against the claim of a disability rating higher than 10 percent for the left shoulder under Diagnostic Codes 5200 to 5203.

Extra-schedular Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's PTSD, dermatitis, right hand disability, right and left knee disabilities, and left shoulder disability are manifested by social and industrial impairment as discussed above.  The rating schedule contemplates such manifestations.  Because the Veteran's symptomatology is fully contemplated by the respective rating criteria, consideration of the second step under Thun is not warranted.  Accordingly, the claims will not be referred for extra-schedular consideration.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Because the Veteran served in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834  (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1) ).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Presumptive service connection is also warranted for certain infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Traumatic Cataract of the Right Eye

An October 1991 rating decision denied the claim of service connection for a traumatic cataract of the right eye.  The Veteran did not submit a notice of disagreement within one year of that decision and no new and material evidence was added to the record within that timeframe.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

Because the Veteran did not submit a notice of disagreement with the October 1991 rating decision, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the October 1991 decision, the evidence of record included the Veteran's service treatment records.  His enlistment report of medical examination dated in June 1987 showed that distant vision of the right eye measured by pinhole was 20/70, corrected to 20/40.  Near vision of the right eye measured by pinhole was 20/200, corrected to 20/70.  Color vision test failed at 11/14.

A service eye consult dated in August 1987 showed that the Veteran reported having fallen out of a tree 10 years earlier.  The diagnosis was cataract of the right eye.  In July 1989, he reported not seeing clearly out of the right eye.  In November 1989 he was said to have been in need of glasses and a follow-up on cataracts.  In December 1989, he reported decreased vision and watering of the right eye. The assessment was possible cataract.  In June 1991, he reported a six year history of blurriness of the right eye which had gotten worse over time.  He was found to have a traumatic cataract of the right eye at age 16.  His separation report of medical examination showed that right distant vision was 20/30 and right near vision was 20/70.

A VA examination report dated in August 1991 had shown that the Veteran reported that his right eye needed correcting.  Fundoscopic examination revealed a white cataract in the right upper quadrant with generally the rest of the lens cloudy.  Fundus was not visualized.  

Service connection for a cataract of the right eye was denied in October 1991, as the record established a pre-service existence of a right eye cataract with no evidence of aggravation or an accelerated loss of vision.  The Veteran did not submit a notice of disagreement within one year of that decision.  While he submitted a notice of disagreement as to separate knee issues in November 1991 and included a copy of a service treatment record showing he had reported decreased vision in the right eye, this document was duplicative of evidence already of record and also included treatment related to the knees.  As such, this was not considered new and material evidence needed to reopen the previously denied claim, and the October 1991 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

Thereafter, the Veteran sought to reopen the claim of service connection for a right eye disability in April 2006.  In support of his claim, he submitted intermittent VA outpatient treatment records dated from in January 2007 to June 2010 showing assessments of right pseudophakia, bilateral meibomian gland dysfunction, astigmatism, and refractive error with presbyopia.

A VA record dated in August 2011 shows that the Veteran failed to report for a VA eye examination.

The newly received evidence of records shows ongoing treatment for symptoms associated with a right eye disability.  However, the additional evidence does not address whether the Veteran's pre-existing cataract was aggravated beyond the natural progression of the disability during his period of active service.  The additional evidence of record does not pertain to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, does not trigger VA's duty to provide an examination.  Hence, it does not raise a reasonable possibility of substantiating the claim.  See Shade.

The additional VA treatment records submitted by the Veteran in support of his claim amount to additional records of post-service treatment that do not indicate the  condition is service-connected, therefore the records are not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to active service).  The additional evidence demonstrates that the Veteran has continued to be treated for a right eye disability.  However, such evidence does not address whether the pre-existing right eye cataract was aggravated during service.  As such, the additional evidence submitted since the RO's last final decision does not relate to an unestablished fact necessary to substantiate his claim.  Therefore, the claim is not reopened.

Seborrheric Dermatitis

In a July 2011 rating decision, the RO expanded the scope of the Veteran's dermatitis disability to include seborrheic dermatitis.  His claim of entitlement to service connection for seborrheic dermatitis is, thus, moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Left Eye Disorder

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of a left eye disorder during active service.  A July 1991 separation report of medical examination shows that clinical ophthalmoscopic evaluation was normal, and visual acuity of the left eye was 20/15.

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of reported symptoms associated with a left eye disorder.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis related to the left eye.

VA outpatient treatment records dated from April 2008 to June 2011 show assessments of right pseudophakia; meibomian gland dysfunction of both eyes; and astigmatism.  It was also noted that he had refractive error with presbyopia.

A VA examination report dated in June 2011 revealed no left eye symptoms.  Eye examination was said to be grossly normal.  There was no relevant diagnosis.

The Board acknowledges that the Veteran has been shown to have refractive error with presbyopia and astigmatism.  At the outset, with respect to specific diagnoses of refractive error/presbyopia/astigmatism, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  In short, the evidence does not reflect any aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for a left eye disorder, to the extent claimed as refractive error, presbyopia, or astigmatism, must be denied. 

With respect to direct service connection for an eye disorder other than refractive error, a review of the available service treatment records are negative for a diagnosis of any left eye disorder.  Thus, there is no persuasive medical evidence that indicates the Veteran experienced any left eye disability during active service.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of a left eye disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a current diagnosis of a left eye disorder, other than one that is considered congenital, service connection cannot be awarded.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.

Bilateral Hearing Loss

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.   See Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran contends that he developed hearing loss during service.  His June 1987 report of medical examination shows that at the time of his entrance into service, clinical evaluation of the ears and drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
5
10
LEFT
10
0
0
5
10

In the accompanying report of medical history the Veteran denied ever having hearing loss.


The July 1991 separation examination showed normal clinical evaluation of the ears and drums.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
0
10
5
0
5

In the accompanying report of medical history, the Veteran indicated that he did not know if he had ever had hearing loss.  

The above results do not meet the criteria for a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Moreover, they fail to show any level of clinical hearing loss.   See Hensley v. Brown,  (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  

Following service, a VA audio examination report dated in August 2006 shows that the Veteran reported bilateral hearing loss, worse in the right ear, since the onset of the Gulf War.  He described experiencing difficulty speaking to people at distances.  He indicated that he had been exposed to artillery fire and loud vehicle noise without the use of hearing protection during his period of active service.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
15
10
10
20

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral clinically normal hearing.  The examiner concluded that there was no hearing loss present prior to or after service, therefore, hearing loss was not caused by or a result of in-service noise exposure.  Again, these results do not meet the criteria for a hearing loss disability in accordance with 38 C.F.R. § 3.385.

The threshold requirement question here, as in any claim seeking service connection, is whether or not the Veteran has the disability for which service connection is sought, here a bilateral hearing loss disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal that he had a hearing loss disability in accordance with the criteria set forth in 38 C.F.R. § 3.385.  Consequently, there are no audiometric findings of record in accordance with the regulatory guidelines during the pendency of this claim/appeal that have found the Veteran to have a bilateral hearing loss disability (as defined in § 3.385).  As such, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has/has had difficulty hearing (see Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), he cannot by his own observation establish that he has a hearing loss disability for VA purposes (as official audiometry is required for that purpose). 

A basis upon which to grant the Veteran's service connection claim for bilateral hearing loss has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.

Disability Manifested by Aching Joints

The Veteran asserts that he has a disability manifested by aching joints as a result of his period of active service during the Persian Gulf War.  

The service treatment records are negative for complaints, treatment or
diagnosis of a specific disability manifested by aching joints.  His July 1991 separation report of medical examination shows that clinical evaluation of the spine, musculoskeletal, and upper and lower extremities was normal.

Following service, the August 1991, February 1992, and August 1994 VA 
examination reports shows reported symptoms associated with his knees, left shoulder, and right hand.  Service connection for those disabilities has already been separately established.

A VA Gulf War Registry Examination report dated in March 2006 shows that the Veteran reported continued symptoms associated with his knees, and asserted low back symptoms stemming from a lifting injury in service.  The diagnoses included patellofemoral joint syndrome of the knees and myofascial pain of the lumbar spine.

Upon VA examination in June 2011, the Veteran reported bilateral knee pain since service associated with physical training and running.  He also had shoulder and hip pain since doing push-ups in service.  Following examination of the Veteran, the diagnoses were patellofemoral syndrome of the knees; trochanteric bursitis of the hips; rotator cuff tendinopathy with acromioclavicular arthrosis of the left shoulder; and bicipital tendonitis of the right shoulder.  The examiner opined that the Veteran's condition was either a diagnosable chronic multisymptom illness with a partially explained etiology, or diagnosis with a clear and specific etiology.  The above-diagnosed disabilities were more likely related to overuse and repeated strain than to toxic exposures.

As noted above, the knee, hip, and shoulder disabilities have either already had service connection established, or are separately discussed in this decision.  The 
evidence does not show that the Veteran currently has a disorder manifested by joint pain that is otherwise related to his active service.  The available evidence including VA examinations show that the claimed joint symptoms are referable to the knee, shoulder, and hip disabilities which have either been separately service-connected or are being addressed elsewhere in this decision.  There is no evidence attributing any additional joint symptoms to any other cause, other than the Veteran's assertion that this is due to an undiagnosed illness.  However, the VA examiner provided a negative response as to whether the claimed joint pain was related to an undiagnosed illness.  The VA examiner concluded that the asserted disability was a diagnosable chronic multisymptom illness with a partially explained etiology.  As noted above, chronic multisymptom illnesses of partially 
understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Given the medical expertise of the VA examiner, the opinion is more probative than that of the Veteran.  Ascribing particular symptoms to an undiagnosed illness is beyond the capabilities of a lay person.  While the Veteran is certainly capable of reporting he has/has had difficulty joint pain (see Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1372), he cannot by his own observation establish that such symptoms are due to an undiagnosed illness.   

A basis upon which to grant the Veteran's service connection claim for disability manifested by aching joints has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.

Osteomalacia

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of osteomalacia during active service.  A July 1991 separation report of medical examination shows that clinical evaluation of the spine and musculoskeletal system was normal.

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative for reported symptoms associated with  osteomalacia.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis related to osteomalacia.

At his VA examination in June 2011, the Veteran reported that he had been advised that he had thinning bones, as shown via a magnetic resonance imaging (MRI) study.  He was not under any treatment for this condition, which was said to be stable since onset.  Following examination of the Veteran, there was no diagnosis for ostromalacia, as there were no positive blood tests for calcium or phosphate disorders and no positive imaging studies (bone density studies) were located.  There was no current VA diagnosis for osteomalacia located.  

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal a diagnosis of osteomalacia or any chronic disability with symptoms comparable thereto.  Consequently, there are no findings of record to show that the Veteran has a current disability for which service connection may be established.  As such, he has not presented a valid claim of service connection.  See Brammer, 3 Vet. App. at 225.

A basis upon which to grant the Veteran's service connection claim for osteomalacia has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 55.

Disability Manifested by Fatigue

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of fatigue during active service.  His July 1991 separation report of medical examination does not show symptoms of fatigue.

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of any reported fatigue.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis or reported symptoms related to fatigue.

A VA outpatient treatment record dated in June 2006 shows that the Veteran reported experiencing multiple symptoms including fatigue since 1991.

A VA PTSD examination report dated in August 2006 shows that the Veteran reported sleeping one to three hours per night, and that he would frequently feel fatigued.

A VA PTSD examination report dated in September 2008 shows that the Veteran reported having trouble getting to sleep and staying asleep, having frequent nightmares.  He added that he would be tired at all times during the day, needing to nap daily.

Upon VA examination in June 2011, the Veteran reported that he had experienced generalized fatigue since his return from deployment, adding that he felt tired all the time.  He had been receiving no treatment for this.  The fatigue had become progressively worse.  The diagnosis was generalized fatigue related to loss of sleep related to PTSD.  The examiner indicated that this was a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner added that the generalized fatigue was more likely related to PTSD than to any exposures in service.

The evidence does not show that the Veteran currently has an unexplained illness related to his fatigue.  The medical evidence of record has diagnosed the Veteran with generalized fatigue that is the result of sleep loss related to his PTSD for which service connection has been established.  Chronic sleep impairment is contemplated by the rating criteria for PTSD and this has been considered in assigning a disability rating for the service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  There is no evidence attributing this symptom to any other cause, other than the Veteran's assertion that this is due to some type of undiagnosed illness.  However, the VA examiner concluded that the fatigue was the result of sleep deprivation that was related to the service-connected PTSD.  Given the medical expertise of the VA examiner, the opinion is more probative than that of the Veteran.  Ascribing particular symptoms to an undiagnosed illness is beyond the capabilities of a lay person.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Disability Manifested by Black Phlegm

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of black phlegm during active service.  

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative for any reported black phlegm.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis or reported symptoms related to black phlegm.

In a VA examination report dated in August 2006, the Veteran indicated 
that he had started noticing a cough with yellow mucous approximately two years earlier.  Chest X-rays had shown early emphysema, and that the Veteran had been a 25 year smoker.  It was also noted that the problem did not occur before or during service.

VA outpatient treatment records dated from March 2008 to June 2008 show intermittent treatment for pulmonary nodules.  However, there was no indication of the manifestation of black phlegm.

At his VA examination in June 2011, the Veteran reported that he had been told that he had emphysema, and that he would periodically cough up black material.  He indicated that he had been exposed to heavy smoke from oil fires and believed this was causal, though he was a smoker as well.  He added that he was often short of breath and that his chest would feel tight when breathing deeply.  The course since onset was said to be progressively worse.  The disease was said to have occurred during and after service.  The examiner concluded that there was no diagnosis for the black phlegm.  Chest X-rays were negative for a diagnosis of emphysema.  His current VAMC problem list did not include a diagnosis of emphysema, and a review of his pharmacy records did not reveal treatment for this condition.  There was computed tomography (CT) evidence of pulmonary nodules, however, such do not typically cause the production of sputum.  There was no diagnosis for this condition.

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal that he had a diagnosis of a disability manifested by black phlegm.  There has been no evidence of treatment of such, and there are no objective indications of a chronic disability manifested by black phlegm.  There is no record to support that black phlegm was ever perceptible to an examining physician, and there were no non-medical indicators capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Consequently, there are no findings of record to show that the Veteran has a current disability for which service connection may be established.  As such, he has not presented a valid claim of service connection for a disability.  See Brammer, 3 Vet. App. at 225.

A basis upon which to grant the Veteran's service connection claim for a disability manifested by black phlegm has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.

Disability Manifested by Sleep Impairment

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of sleep impairment during active service.  His July 1991 separation report of medical examination does not show symptoms associated by difficulty sleeping.

Following service, the August 1991 VA examination report was negative of any reported sleep impairment.  In February 1992, he did note that his right knee pain would wake him at night, but there was no specific disability noted regarding sleep impairment.  The August 1994 VA PTSD examination report shows that the Veteran reported experiencing nightmares, and he appeared sleepy during the examination, but there was no specific diagnosis associated with sleep impairment.

Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis or reported symptoms related to sleep impairment.

A lay statement from a roommate of the Veteran dated in July 2006 shows that he talked in his sleep and had fitful sleep.

A lay statement from a domiciliary assistant at the VA domiciliary in Fort Thomas, Kansas, dated in August 2006, indicates that the Veteran had been seen walking the halls at all hours of the night, and it was apparent that he had some difficulty sleeping.  At other times he would lie awake in his room reading or listening to the radio.

At a VA PTSD examination in August 2006, the Veteran reported sleeping one to three hours per night, and that he would frequently feel fatigued.

A VA outpatient treatment record dated in April 2008 shows that a pulmonary consult noted that the Veteran was said to have symptoms consistent with obstructive sleep apnea.

A VA PTSD examination report dated in September 2008 shows the Veteran's report of having trouble getting to sleep and staying asleep.  He described that he would only get two to three hours of sleep at night, and would have dreams re-experiencing the war every night.  He added that he would feel tired at all times during the day, and that he would nap two to three hours daily.

At his VA examination in June 2011, the Veteran reported having insomnia.  He described sleeping three to four hours nightly, awakening because of bad dreams.  He noted having marked night sweat as well.  The insomnia was said to have become progressively worse since onset.  The examiner noted that loss of sleep was related to PTSD, and that this was a diagnosable chronic multisymptom illness with a partially explained etiology.

The evidence does not show that the Veteran currently has an unexplained illness related to his sleep impairment.  The medical evidence of record has shown that the Veteran's sleep loss is related to his PTSD for which service connection has been established.  Chronic sleep impairment is contemplated by the rating criteria for PTSD and has been considered in assigning the Veteran the disability rating for the service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  There is no evidence ascribing this symptom to any other cause, other than the Veteran's assertion that this is due to some type of undiagnosed illness.  The VA examiner concluded that the asserted disability was a diagnosable chronic multisymptom illness with a partially explained etiology.  As noted, chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The VA examiner concluded that the sleep deprivation was related to the service-connected PTSD.  Given the medical expertise of the VA examiner, the opinion is more probative than that of the Veteran.  Ascribing particular symptoms to an undiagnosed illness is beyond the capabilities of a lay person.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Disability Manifested by Memory Loss

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of memory loss during active service.  His July 1991 separation report of medical examination does not show symptoms associated by memory loss.

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of any reported memory loss.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis or reported symptoms related to memory loss.

A VA PTSD examination report dated in September 2008 shows that remote, recent, and immediate memory were normal.  

A VA examination report dated in June 2011 reflects the Veteran's reports that he had difficulty with short term memory, such as remembering conversations, plans, and doing things.  He added that the memory loss had become progressively worse since onset, which he attributed to service.  The diagnosis was short term memory loss associated with PTSD.  The examiner indicated that the memory issues were likely related to his PTSD, and that there was no other neurological diagnosis located in the VAMC problem list.  The examiner added that this was a diagnosable chronic multisymptom illness with a partially explained etiology.

The evidence does not show that the Veteran currently has an unexplained illness related to his memory loss.  The VA examiner concluded that the asserted memory loss was a diagnosable chronic multisymptom illness with a partially explained etiology.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The medical evidence of record has diagnosed the Veteran with short term memory loss associated with PTSD for which service connection has been established.  Memory loss is contemplated by the rating criteria for PTSD and this has been considered in assigning a disability rating for the PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  There is no evidence ascribing this symptom to any other cause, other than the Veteran's assertion that this is due to some type of undiagnosed illness.  However, the VA examiner concluded that the memory loss was related to the service-connected PTSD.  Given the medical expertise of the VA examiner, the opinion is more probative than that of the Veteran.  Ascribing particular symptoms to an undiagnosed illness is beyond the capabilities of a lay person.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

A Disability Claimed as Body Unable to Regulate Itself

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of a disability associated with this particular claim.  The July 1991 separation report of medical examination does not show symptoms specifically associated with this claim.

Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of any reported disability associated with the body being unable to regulate itself.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis or reported symptoms pertinent to the instant claim.

Upon VA examination in June 2011, the Veteran reported that his body felt cold all of the time.  He expressed his belief that this was related to his service in Korea.  He had been sent to Oklahoma, then to Saudi Arabia.  He explained that he had gone from cold to hot to wet to very hot environments.  He indicated that his sense of feeling cold all the time persisted, and that he needed to wear a jacket in the house when others would be comfortable.  He noted that the course since onset had become progressively worse.  The examiner concluded that there was no diagnosis for the body being unable to regulate itself.  Thyroid studies for hypothyroidism, which could be associated with cold intolerance, had been negative.  There was no diagnosis for this condition.

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal that he had a diagnosis of a disability associated with the body being unable to regulate itself.  There has been no evidence of treatment of such, and there are no objective indications of a chronic disability associated with the body being unable to regulate itself.  There is no record to support that a disability associated with the body being unable to regulate itself was ever perceptible to an examining physician, and there were no non-medical indicators capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Consequently, there are no findings of record to show that the Veteran has a current disability for which service connection may be established.  As such, he has not presented a valid claim of service connection for a disability.  See Brammer, 3 Vet. App. at 225.

A basis upon which to grant the Veteran's service connection claim for a disability manifested by the body being unable to regulate itself has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

An initial 70 percent disability rating for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rating for dermatitis, prior to June 7, 2011, is denied.

A disability rating in excess of 10 percent for dermatitis, from June 7, 2011, is denied.

A disability rating greater than 10 percent for service-connected laceration of the palmar surface of the right hand with retained foreign body and tender scar is denied.

A disability rating greater than 10 percent for service-connected ligament strain of the right knee is denied.

A disability rating greater than 10 percent for service-connected left knee strain is denied.

A disability rating greater than 10 percent for service-connected bursitis of the left shoulder is denied.

New and material evidence not having been submitted, the claim of entitlement to service connection for traumatic cataract of the right eye is denied. 

Service connection for seborrheic dermatitis, claimed as "scalp rash," to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is dismissed.

Service connection for a left eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a disability manifested by aching joints, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for osteomalacia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability manifested by black phlegm, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability manifested by sleep impairment, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability claimed as "body unable to regulate itself," to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

REMAND

Unfortunately, a remand is required in this case as to the issues of services connection for a right shoulder disorder, right and left hip disorders, a disability manifested by tightness in the chest, a disability manifested by muscle twitches, and a nerve disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Right Shoulder Disorder

The Veteran's service treatment records are negative for complaints, treatment or diagnosis of a chronic right shoulder disorder.  Following service, a VA examination report dated in February 1992 shows that the Veteran reported that while in service, a heavy object fell on his right shoulder, and that he continued to have pain and popping in the shoulder.  Physical examination revealed full range of motion.  The diagnosis was history of injury to the right shoulder with occasional pain.  The report shows that X-rays of the right shoulder were ordered.  However, the associated X-ray findings only provide results of a left shoulder study and not a right shoulder study.  As the results of X-rays of the right shoulder taken within one year following the Veteran's separation from service can be probative as to whether there was a manifestation of a chronic disorder for which presumptive service connection might be available, the Board finds that this issue must be remanded so that results of the February 1992 X-ray study of the right shoulder may be obtained.

Right and Left Hip Disorders

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of a chronic right or left hip disorder active service.  Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of reported symptoms associated with a right or left hip disorder.  Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis related to the right or left hips.

At a VA examination in June 2011, the Veteran reported having aching hips since his time in service.  He described pain and stiffness of both hips.  Physical examination revealed pain on motion and after repetitive use.  The diagnosis was trochanteris bursitis of the bilateral hips.  The VA examiner concluded that the bilateral hip disorders were less likely than not caused by or a result of a specific exposure event in service.  While the VA examiner concluded that the right and left hip disorder were less likely than not caused by or a result of a specific exposure event in service, an opinion was not provided as to whether such current disorders are otherwise manifested as a direct result of active service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While a VA examination was conducted, it is inadequate to the extent that it did not contain a medical opinion addressing the etiology of the condition diagnosed other than to say it was not the result of an exposure event in service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Tightness in the Chest

In the Veteran's July 1991 separation report of medical history he indicated having shortness of breath and pain or pressure in the chest.  The examiner elaborated that the Veteran had chest pains and tightness since he returned from Saudi Arabia.

Upon June 2011 VA examination, the Veteran reported that he was often short of breath and that he felt his chest was tight when breathing deeply.  The VA examiner provided no diagnosis for the condition, suggesting that PTSD might be associated with a sense of chest tightness, but that this was unclear.  The examiner did not discuss the in-service reports of chest pains and tightness as set forth in the July 1991 separation report of medical history.  In light of the foregoing, the Board finds that further inquiry is required as to the etiology of the Veteran's reported chest pain and tightness first reported during his period of active service.   When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.

Muscle Twitches and Nerve Disorder

A lay statement dated in August 2006 shows that the Veteran was observed experiencing uncontrollable muscle spasms of his upper arm.  They were noticeable even with a T-shirt on.  The pulsating was said to last quite a while.  It was also noted that this same pulsation had been observed on the Veteran's face as well.

The June 2011 VA examination report shows that the Veteran reported the onset of muscle twitching in the face, arms, legs, back, and fingers, which would occur daily.  This was said to have become progressively worse since onset in 1991. The examiner provided no diagnosis for muscle twitching.  The examiner indicated that although coarse twitching of muscle groups in the torso and shoulder was noted on examination, they did not appear to fulfill the criteria for any known movement disorder.  The examiner added that this might be related to the Veteran's PTSD, but this was unknown.  Thereafter, the Veteran underwent a VA neurological disorders examination in July 2011.  However, the VA examiner limited the scope of the examination to the Veteran's headaches.  There was no additional inquiry conducted regarding the Veteran's twitching.  

In light of the observable manifestation of the Veteran's twitching disorder, and given the unclear findings following the June 2011 VA examination, the Board finds that further inquiry is required as to the etiology of the Veteran's reported twitching/nerve disorder.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, 21 Vet. App. at 311.

TDIU

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's remaining claims.

General Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not yet been associated with his claims file.  All records obtained shall be associated with the Veteran's claims file.

2.  The RO/AMC shall attempt to obtain copies of a February 1992 VA X-ray report for a study conducted on the Veteran's right shoulder.  All records obtained shall be associated with the Veteran's claims file.  If there are no such records available, such must be documented and the Veteran must be so notified.

3.  If the February 1992 x-ray of the right shoulder is located, then the RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted right shoulder disorder.  All indicated tests and studies should be conducted.

The claims file and a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such must be reflected in the completed examination report or in an addendum. 

The examiner is requested to answer the following:

(a)  Is it at least as likely as not that the Veteran has a current right shoulder disability that had its onset in service?

(b)  Is it at least as likely as not that the Veteran had developed arthritis of the right shoulder within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide a complete rationale for each opinion given.

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted right and left hip disorders.  All indicated tests and studies should be conducted.

The claims file and a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such must be reflected in the completed examination report or in an addendum. 

The examiner is requested to answer the following:

(a)  Is it at least as likely as not that the Veteran has a current right and left hip disability that had its onset in service?

(b)  Is it at least as likely as not that the Veteran had developed arthritis of the right or left hip within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right or left hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide a complete rationale for each opinion given.

5.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted chest pain and tightness.  All indicated tests and studies should be conducted.

The claims file and a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such must be reflected in the completed examination report or in an addendum. 

The examiner is requested to answer the following:

(a)  State whether the Veteran has a disability manifested by chest pain and tightness that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b)  If any chest pain or tightness is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that the Veteran has a current disability manifested by pain and tightness in the chest that had its onset in service, to include whether related to the reported chest pain and tightness at separation in June 1991?

(c)  Is it at least as likely as not that the Veteran had developed cardiovascular-renal disease within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for chest pain and tightness in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide a complete rationale for each opinion given.

6.  The RO/AMC will schedule the Veteran for a VA neurological examination to determine the nature and etiology of his asserted twitching and nerve disorders.  All indicated tests and studies should be conducted.

The claims file and a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such must be reflected in the completed examination report or in an addendum. 

The examiner is requested to answer the following:

(a)  State whether the Veteran has a disability manifested by twitching or other nerve disorder that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b)  If any disability manifested by twitching or other nerve disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that the Veteran has a current disability manifested by twitching or other nerve disorder that had its onset in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a disability manifested by twitching or other nerve disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide a complete rationale for each opinion given.

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


